Citation Nr: 0707003	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran and W. F. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1967 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection and 
assigned a 10 percent rating for PTSD, effective from June 
2003.  The veteran appealed the rating assignment.  

Then, in a January 2005 decision, the RO assigned a 50 
percent rating for PTSD, effective from June 2003.  The 
veteran continued his appeal for a higher rating.  

The veteran, in his March 2005 substantive appeal, raised the 
issue of entitlement to a total disability compensation 
rating due to individual unemployability based on service-
connected disability (TDIU).  As this issue has not been 
adjudicated by the RO, it is referred there for further 
appropriate consideration.  

In December 2006, the Board received from the veteran a 
statement indicating that there was additional medical 
evidence available at the VA in regard to treatment for PTSD.  
The veteran also attached a VA form appointing the Arizona 
Veterans Service Commission as his representative to act on 
his behalf in regard to his claims on appeal (he was 
previously unrepresented).  This additional documentation, 
however, was received more than a year following the issuance 
of a letter in which the RO informed him that his appeal was 
certified to the Board.  In that letter, the RO also informed 
him that he had 90 days in which to send additional evidence 
to the Board concerning his appeal and/or appoint a 
representative to represent him before the Board.  As the 
veteran did not submit his documentation in a timely manner, 
and as there was no explanation in writing from the veteran 
giving good cause for such a long delay, the Board declines 
to accept this evidence in consideration of the instant 
appeal.  38 C.F.R. § 20.1304.

As for the veteran's statement, it is considered a new claim 
for increase for PTSD and is referred to the RO along with 
the TDIU claim for appropriate action. 


FINDING OF FACT

The veteran's PTSD is shown to be productive of a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships; his 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting his 
ability to function independently and appropriately, impaired 
impulse control, spatial disorientation, and neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating.  
Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in November 2004.  The RO has 
obtained relevant VA medical treatment records.    

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA psychiatric examinations in 
September 2003 and December 2004, specifically to evaluate 
the nature and severity of the PTSD.  As there is no 
indication of the existence of additional evidence to 
substantiate the current claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a higher rating (i.e., 70 percent) are as 
follows:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The relevant evidence in this case consists of VA records, 
statements and testimony of the veteran and a friend, and 
statements of the veteran's wife and daughter.  In regard to 
medical evidence, at the time of a VA examination in 
September 2003, the examiner diagnosed the veteran with 
chronic PTSD, and assigned a Global Assessment of Functioning 
(GAF) score of 55.  At the time of a VA examination in 
December 2004, his diagnosis was the same, but the GAF score 
was 45.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Thus, the veteran's GAF scores denote from moderate 
to serious impairment.  

In evaluating all the evidence, the Board finds that the VA 
examination reports of September 2003 and December 2004 and 
the VA outpatient records, dated beginning in June 2003 
(first visit) through 2004, reflect that the veteran's 
symptoms of PTSD are not so severe as to affect his everyday 
life and his ability to function to a degree that more nearly 
approximates the schedular criteria for a 70 percent rating. 

The medical evidence does not show that the veteran's PTSD is 
manifested by such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control, spatial disorientation, and neglect 
of personal appearance and hygiene, so as to warrant a higher 
rating.  

The Board acknowledges the statements and testimony of the 
veteran and a friend to the effect that he meets most of the 
criteria for a 70 percent rating and that his GAF score of 45 
would entitle him to a 100 percent rating.  He indicates that 
he feels "miserable" most of the time.  He states that he 
has no employees in his auto repair shop because his is 
unable to function in a work-like setting around other 
people, and that when he is depressed or overcome by panic 
attacks he is unable to work.  He emphasizes the major role 
his wife plays in helping him at his shop and at home.  Also, 
the statements of his wife and daughter are to the effect 
that the veteran isolates himself from others, is anti-
social, is easily frustrated and angry, is unmotivated and 
depressed, seldom makes decisions, is argumentative, has a 
wandering mind, and has difficulty in completing home 
projects.  

The overall objective evidence from a review of the medical 
records, however, reveals the following in relation to 
symptoms of the veteran's PTSD.  He was neatly and casually 
dressed.  He was oriented in all spheres, and his speech was 
normal except for an element of emotionality when discussing 
experiences in the military and his current life.  His 
thought processes were spontaneous and abundant, except that 
continuity of thought was marked by some degree of rambling.  
In general, he denied suicidal ideation and delusions, 
although he did describe to the December 2004 VA examiner 
that he had "daydreams" with an unreal quality to them.  He 
generally denied homicidal ideation, except for his report at 
the December 2004 VA examination that he went to great 
lengths to control homicidal ideation (the examiner noted 
that he had tenuous impulse control).  He denied obsessive 
compulsive behavior.  His memory and cognition were generally 
intact or good, with the exception of his report at the 
December 2004 VA examination that he experienced significant 
memory problems that caused him to write down quite a bit of 
things (he noted that his wife took care of the business of 
the family as well as his auto repair business).  His mood 
was anxious, and he was alert and responsive.  His judgment 
was intact and his insight was generally adequate (it was 
noted as poor at the September 2003 VA examination).  The 
veteran reported a high degree of anxiety as a main 
complaint, with panic attacks and strong feelings of being 
fragile emotionally, and in regard to this the VA examiner in 
2004 remarked that the veteran was quite labile during the 
interview.  The veteran also reported trouble with 
concentration (especially if his work was very complicated) 
and irritability.  He had a history of being short-tempered.  
Abstract ability and concentration were generally 
satisfactory.  His relationship with his son is quite 
strained, whereas he had more positive relationships with his 
wife and daughter albeit marked by arguments.  He avoided 
confrontations.  He was significantly affected by anxiety and 
had frank panic attacks (he was noted to be slightly somatic 
at times when he was extremely anxious).  He was somewhat 
depressed, as seen in his tendency to withdraw and avoid.  
Outpatient records indicate that he had some friends, despite 
his tendency to isolate.  He took medication for treatment of 
depression, irritability, and sleep problems.  

Such symptoms are clearly more characteristic of a disability 
picture that is contemplated by a 50 percent rating than that 
contemplated by a 70 percent rating under Code 9411.  The 
veteran's GAF score of 55, given in September 2003, is 
consistent with the disability picture of the veteran as 
described above.  As for the GAF score of 45 given in 
December 2004, which denotes serious impairment, the Board 
notes that a disability rating depends on evaluation of all 
the evidence, and an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of fact finder to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent  picture so that the current rating 
may accurately reflect the elements  of disability present.   

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, under the criteria of DC 9411, the veteran's primary 
symptoms are anger or irritability and anxiety.  And two, the 
symptomatology associated with PTSD are intrusive thoughts, 
startle response, avoidance, hypervigilance, and social 
withdrawal.  Despite the disparity in the GAF scores, ranging 
from 45 to 55, there has been little change in the level of 
impairment and most of the criteria for a 70 percent rating 
under DC 9411 have not been demonstrated.  For this reason, 
the preponderance of the evidence is against an initial 
rating higher than 50 percent for PTSD, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in June 2003, 
clinical findings have not shown that the veteran met the 
criteria for a higher rating.  


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


